1
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ARNOLDO ROJERO,
Plaintiff-Appellant,
V.
UNITED STATES,
Defen.dant-Appellee.
2011-5111 _
Appea1 from the United States C0urt of Federa1
Claims in case n0. 10-CV-670, Seni01' Judge James F.
Merow.
ON MOTION
Before BRYSON, SCHALL, and PROST, Circuit Ju,dges.
PER CUR1AM.
0 R D E R
Arn0ldo Rojero moves for a "stay or injuncti0n.” The
United States responds to this c0urt’s August 22, 2011
order to show cause why this appeal should not be dis-
missed Rojero has not responded
\

ROJ`ERO V. US 2
Rojero, who is currently serving a 264-month sentence
at a Federal Correctional Institution in Texas, brought a
complaint in the United States Court of Federal Claims,
asserting a variety of grievances against prison officials
unlawful imprisonment, and a wrongful death claim
involving relatives. Although the Court of Federal Claims
initially dismissed his complaint for lack of jurisdiction, it
reconsidered the matter, and on June 27, 2011 issued an
order transferring the matter pursuant to 28 U.S.C. §
1631 to the United States District Court for the Northern
District of Texas. Rojero has appealed that ruling to this
court and has also filed a motion seeking injunctive relief.
As this case involves an order transferring the case
from the Court of Federal Claims to district court, this is
not an appeal of a Hnal judgment pursuant to 28 U.S.C. §
1291; nor does it meet the requirements of 28 U.S.C. §
1292(d)(4)(A), which allows an appeal to this court of a
district court’s order transferring a case to the` Court of
Federal Claims, but not vice versa.
Rojero’s appeal also does not appear to meet the crite-
ria for a collateral order appeal under Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949), namely, whether
the order (1) conclusively determines the disputed ques-
tion, (2) resolves an important issue completely separate
from the merits of the action, and (3) is effectively unre-
viewable on appeal from a final judgment See Coopers &
Lybrand u. Livesay, 437 U.S. 463 (1978). The jurisdic-
tional issue, whether the Court of Federal Claims or the
district court might have jurisdiction over Rojero’s com-
plaint, could be effectively reviewed upon any appeal from
a 1‘:inaljudgment.
F or the same reason, Rojero cannot meet the exacting
requirements for a writ of mandamus which require him
to demonstrate he has no alternative means of obtaining
the relief requested and that the trial court clearly abused

fr, ,
3 ROJERO V. US
its discretion. Mollard v. U.S. Dist. Court, 490 U.S. 296,
309 (1989).
Accordingly,
I'r ls OR1)ERED THA'r:
(1) The appeal is dismissed
(2) All pending motions are moot.
FoR THE COURT
N9V 14 2911 /S/ Jan H0rba1y
Date J an Horbaly
Clerk
. ' FfLED
C°» A1’11°1dO ROJ@1`O u.s.c0um or A;»PEm.s ron
Alexander V. SverdloV, Esq. THE FEDERAL 'Y!RCHlT
s19 . NOV 1 4 2011
Issued As A Mandate:  1 4  jm MY